Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Melvin Garner on September 24, 2021.

The application has been amended as follows: 

CLAIM 7 Line 1 after “claim 4 wherein” inserted --the--
CLAIM 8 Line 3 after “hole to provide” deleted [[I/A]] and inserted --irrigation/aspiration--
CLAIM 16 Line 1 after “further” deleted [[a cylindrical shape]] and inserted --including a cylindrical part--
CLAIM 18 Line 1 after “knife is” inserted --a--
CLAIM 25 Line 4 after “between the sleeve and” deleted [[work tip]] and inserted --the blade--

CANCELED CLAIMS 2, 3, and 19-21

Election/Restrictions
Claims 1, 24, and 25 are allowable. The restriction requirement between species A-H, as set forth in the Office action mailed on October 22, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 22, 2019 is partially withdrawn.  Claims 4-18, 22, 23 and 26, directed to Species A, B, E, F are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 2, 3, and 19-21, directed to Species C, D, and G remain withdrawn from consideration because they do not require all the limitations of an allowable claim.  Claims 2, 3, 19-21 have been canceled by Examiner’s Amendment as noted above.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1, 4-18, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose a work tip having a solid knife with a flat distal end and a sleeve surrounding .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771